The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “hand-held treatment system” in Claims 1-15, “hand-held treatment device” in Claims 1-5, 8, 9, 14, and 15, “electric drive motor system” in Claims 1, 6-11, 14, and 15, “device housing” in Claim 2, and “vacuum device” in Claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 8, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. CN 109778754 A (hereafter Li et al.).

Regarding Claim 1, Li et al. anticipates:
1. A hand-held treatment system (machine, Title – which is a hand-held leaf blower), comprising: 
a hand-held treatment device (machine head 1) and at least one attachment (air door 4, suction pipe 3, and blowing pipe 2), 
wherein the treatment device has a movable treatment part (blade) and an electric drive motor system (motor 8 and electrical connection detailed in Figure 6) for moving the treatment part, wherein the electric drive motor system has at least one electrical path (alternating current power line) with at least one interruption (main power switch 5, first micro-switch 6, and second micro-switch 7, Figure 6), 
wherein the at least one attachment (air door 4) has a contact bridge (second block 41), 
wherein the treatment device and the at least one attachment are configured (pivotal connection to machine head 1) for spatial arrangement of the at least one attachment from a hazard position (air door 4 opened) into a safety position (air door 4 closed), which is different from the hazard position, on the treatment device in such a manner that: 
when the at least one attachment is in the hazard position, the at least one contact bridge does not electrically bridge the at least one interruption (second block 41 disconnects from second micro switch 7 disconnecting power line, Figure 6), and 
when the arrangement of the at least one attachment is in the safety position, the at least one contact bridge electrically bridges the at least one interruption (second block 41 connects with second micro switch 7 connecting power line, Figure 6).  

Regarding Claim 2, Li et al. anticipates:
2. The hand-held treatment system according to Claim 1, 
wherein the treatment device (machine head 1) has a device housing (shell, Claim 1, shown in Figures 1-5), wherein the treatment part (blade) is spatially arranged in the device housing (best shown in Figure 5), and wherein the device housing has at least one access opening (air inlet hole 13) to the treatment part, and 
wherein the at least one attachment (air door 4) in the safety position (air door 4 closed) closes off the at least one access opening (air inlet hole 13), and wherein the at least one attachment in the hazard position (air door 4 opened) does not close off the at least one access opening.  

Regarding Claim 3, Li et al. anticipates:
3. The hand-held treatment system according to claim 1, wherein at least one of: 
the treatment device (machine head 1) is a blower, a vacuum device and/or a shredder (hand-held blower with suction/shredding capability, Figures 1-5), 
the treatment part (blade) has a flow impeller wheel and/or a cutting wheel, or 
the at least one attachment has a blow line (blowing pipe 2), a vacuum line (suction pipe 3), a collection bag (collecting bag 9) and/or a safety guard (air door 4).  

Regarding Claim 4, Li et al. anticipates:
4. The hand-held treatment system according to Claim 3, 
wherein the attachment with the safety guard (air door 4) is fixedly arranged (pivotally connected as shown in Figure 4) on the treatment device (machine head 1) and is configured for spatial adjustment between the hazard position (air door 4 opened) and the safety position (air door 4 closed).  

Regarding Claim 5, Li et al. anticipates:
5. The hand-held treatment system according to Claim 4, 
wherein the treatment system (machine, Title – which is a hand-held leaf blower) has at least two attachments (air door 4, suction pipe 3, and blowing pipe 2), 
wherein the treatment device (machine head 1), one of the attachments (suction pipe 3) with the safety guard (air door 4) in the hazard position (air door 4 opened) and another of the attachments (blowing pipe 2) are configured for the arrangement of the other attachment into the safety position (air door 4 closed) of the attachment with the safety guard.  

Regarding Claim 6, Li et al. anticipates:
6. The hand-held treatment system according to claim 1, 
wherein the treatment system (machine, Title – which is a hand-held leaf blower) has at least two attachments (air door 4, suction pipe 3, and blowing pipe 2), 
wherein the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) has the path with at least two interruptions (main power switch 5, first micro-switch 6, and second micro-switch 7, Figure 6) connected in series (main power switch 5 and first micro-switch 6 are in series, Figure 6), and 
wherein the attachments in each case have the contact bridge (air door 4 has second block 41, suction pipe 3 has first block 32, and blowing pipe 2 attachment has a structure that actuates first micro-switch 6).  

Regarding Claim 8, Li et al. anticipates:
8. The hand-held treatment system according to claim 1, 
wherein the treatment system (machine, Title – which is a hand-held leaf blower) has at least two attachments (air door 4, suction pipe 3, and blowing pipe 2), 
wherein the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) has the at least one path with at least two interruptions (main power switch 5 and first micro-switch 6 are in same path, Figure 6), and 
wherein the at least two attachments in each case have the contact bridge (air door 4 has second block 41, suction pipe 3 has first block 32, and blowing pipe 2 attachment has a structure that actuates first micro-switch 6), and 
wherein the treatment device (machine head 1) and the at least two attachments (structures for attaching air door 4 and blowing pipe 2) are configured for arrangement into the respective safety position (air door 4 closed) in mutually non-parallel arrangement directions (Figure 3 configuration is fluidically a series configuration).  

Regarding Claim 9, Li et al. anticipates:
9. The hand-held treatment system according to claim 1, 
wherein the treatment system (machine, Title – which is a hand-held leaf blower) has at least two attachments (air door 4, suction pipe 3, and blowing pipe 2), 
wherein the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) has the at least one path with at least two interruptions (main power switch 5 and first micro-switch 6 are in same path, Figure 6), and 
wherein each of the at least two attachments have a contact bridge (air door 4 has second block 41, suction pipe 3 has first block 32, and blowing pipe 2 attachment has a structure that actuates first micro-switch 6), and 
wherein the treatment device (machine head 1) and the at least two attachments define an order for arrangement into the respective safety position and/or for release from the respective safety position (as shown in Figure 6, the main power switch 5, attachments must be installed to close both the first micro-switch 6 and second micro-switch 7 prior to the main power switch 5 actuating).  

Regarding Claim 13, Li et al. anticipates:
13. The hand-held treatment system according to claim 1, 
wherein the at least one path is a power path (path through second micro-switch 7, Figure 6) for transmitting drive power and/or a control path (path through power master switch 5, Figure 6 that controls on/off operation) for transmitting a control signal.  

Regarding Claim 14, Li et al. anticipates:
14. A hand-held treatment device for a hand-held treatment system according to claim 1, wherein the treatment device comprises: 
the movable treatment part (machine head 1) and the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) for moving the treatment part (blade), wherein the electric drive motor system has the at least one electrical path (alternating current power line) with the at least one interruption (main power switch 5, first micro-switch 6, and second micro-switch 7, Figure 6), and 
wherein the treatment device is configured (pivotal connection to machine head 1) for the spatial arrangement of the at least one attachment (air door 4) from the hazard position (air door 4 opened) into the safety position (air door 4 closed), which is different from the hazard position, on the treatment device in such a manner that: 
when the at least one attachment is in the hazard position, at least one contact bridge of the at least one attachment does not electrically bridge the at least one interruption (second block 41 disconnects from second micro switch 7 disconnecting power line, Figure 6), and 
when the arrangement of the at least one attachment is in the safety position, the at least one contact bridge electrically bridges the at least one interruption (second block 41 connects with second micro switch 7 connecting power line, Figure 6).  

Regarding Claim 15, Li et al. anticipates:
15. An attachment for a hand-held treatment system according to claim 1, wherein the attachment (air door 4) comprises: 
the contact bridge (second block 41), 
wherein the attachment is configured (pivotal connection to machine head 1) for spatial arrangement from the hazard position  (air door 4 opened) into the safety position (air door 4 closed), which is different from the hazard position, on the hand-held treatment device in such a manner that: 
when the attachment is in the hazard position, the contact bridge does not electrically bridge an interruption of the electrical path of the electric drive motor system of the treatment device (second block 41 disconnects from second micro switch 7 disconnecting power line, Figure 6), and 
when the arrangement of the attachment is in the safety position, the contact bridge electrically bridges the interruption (second block 41 connects with second micro switch 7 connecting power line, Figure 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 109778754 A (hereafter Li et al.) in view of common knowledge or design choice.

Regarding Claim 7, Li et al. teaches:
7. The hand-held treatment system according to Claim 6, 
wherein the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) has a series-connected contact piece, wherein the series-connected contact piece has two contact portions for contacting the two contact bridges and a distance-compensating portion between the contact portions for compensating a tolerance of a distance between the contact bridges (see discussion below).  

Li et al. discloses the use of commercially known micro-switches that, per common knowledge, contain a plunger that receives an actuation from an external structure of the air door 4, suction pipe 3, or blowing pipe 2 and internally switches the contact position between open and closed or vice versa.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Li et al. device to replace the micro-switch with a set of contacts (two contact bridges as claimed) that are shorted with a jumper (distance-compensating portion as claimed) attached to the air door 4, suction pipe 3, or blowing pipe 2 and sized to compensate for a tolerance of a distance between the contact bridges (to ensure that the two contact bridges are shorted together by the jumper) to provide an equivalent switch structure without a micro-switch, since applicant has not disclosed that mounting the contact bridge in a floating manner solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a micro-switch or the described jumper/two contact bridges.

Regarding Claim 10, Li et al. teaches:
10. The hand-held treatment system according to claim 1, 
wherein the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) has at least two contact pieces (plungers on first micro-switch 6 and second micro-switch 7 that contact the first block 32 and second block 41 and provide mechanical actuation of internal electrical switch contacts shown in Figure 6), 
wherein the contact pieces are configured for contacting the at least one contact bridge and are identically constructed (air door 4 has second block 41, suction pipe 3 has first block 32, and blowing pipe 2 attachment has a structure that actuates first micro-switch 6)(see discussion below).  

Li et al. discloses the use of commercially known micro-switches that, per common knowledge, contain a plunger that receives an actuation through contact with an external structure of the air door 4, suction pipe 3, or blowing pipe 2 and internally switches the contact position between open and closed or vice versa.  Although Li et al. does not specifically describe the internal plunger, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that micro-switches contain a plunger, cited as the claimed contact, because it is old and well known that the plunger is commonly used in a micro-switch to transfer the external switch activation to an internal switching of the contacts.

Regarding Claim 11, Li et al. teaches:
11. The hand-held treatment system according to claim 1, 
wherein the electric drive motor system (motor 8 and electrical connection detailed in Figure 6) has at least one contact piece (plungers on first micro-switch 6 and second micro-switch 7 that contact the first block 32 and second block 41 and provide mechanical actuation of internal electrical switch contacts) and/or a series-connected contact piece, 
wherein the contact piece (selected) and/or the series-connected contact piece (not selected) are/is configured for contacting the at least one contact bridge (air door 4 has second block 41, suction pipe 3 has first block 32, and blowing pipe 2 attachment has a structure that actuates first micro-switch 6) and are/is mounted in a floating manner (see discussion below).  

Li et al. discloses the use of commercially known micro-switches that, per common knowledge, contain a plunger that receives an actuation from an external structure of the air door 4, suction pipe 3, or blowing pipe 2 and internally switches the contact position between open and closed or vice versa.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Li et al. device to replace the micro-switch with a set of contacts that are shorted with a jumper attached to the air door 4, suction pipe 3, or blowing pipe 2 and therefore mounted in a floating manner to provide an equivalent switch structure without a micro-switch, since applicant has not disclosed that mounting the contact bridge in a floating manner solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a micro-switch or the described jumper/contact bridge.

Regarding Claim 12, Li et al. teaches:
12. The hand-held treatment system according to claim 1, 
wherein the contact bridge (air door 4 has second block 41, suction pipe 3 has first block 32, and blowing pipe 2 attachment has a structure that actuates first micro-switch 6) has a jumper (see discussion below).  

Li et al. discloses the use of commercially known micro-switches that, per common knowledge, contain a plunger that receives an actuation from an external structure of the air door 4, suction pipe 3, or blowing pipe 2 and internally switches the contact position between open and closed or vice versa.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Li et al. device to replace the micro-switch with a set of contacts that are shorted with a jumper attached to the air door 4, suction pipe 3, or blowing pipe 2 and therefore mounted in a floating manner to provide an equivalent switch structure without a micro-switch, since applicant has not disclosed that mounting the contact bridge in a floating manner solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with either a micro-switch or the described jumper/contact bridge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of blowers with vacuum/shredder connections.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.